FILED
                               NOT FOR PUBLICATION                           OCT 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


OCTO PAULUS HENDRIK MISSA;                         No. 12-71705
SELVI AMELIA MISSA,
                                                   Agency Nos.       A093-396-948
               Petitioners,                                          A093-396-949

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Octo Paulus Hendrik Missa and Selvi Amelia Missa, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence factual findings, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s finding that the petitioners’

experiences in Indonesia do not rise to the level of past persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006) (persecution is an “extreme concept

[which] does not include every sort of treatment our society regards as offensive.”)

(internal quotations omitted). Substantial evidence also supports the BIA’s finding

regarding future fear, because even under a disfavored group analysis, petitioners

failed to show sufficient individualized risk to establish a well-founded fear of

future persecution. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009). Thus,

petitioners’ asylum claim fails.

      Because petitioners failed to establish eligibility for asylum, their

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).

      Finally, we lack jurisdiction to consider any contention regarding relief

under the Convention Against Torture, because petitioners did not raise it before

the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     12-71705